Citation Nr: 0636019	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-00 294	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim that self-inflicted injuries sustained on April 23, 
1963, were incurred in the line of duty.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
January 1964.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a May 2003 decision by the RO.

The veteran testified at a video hearing held at the 
Cleveland Regional Office on March 2, 2006, before the 
undersigned Board member.  (The veteran's representative had 
withdrawn from the case in February 2005.)  Although the 
veteran stated at the hearing that he had been unaware of his 
representative's withdrawal, he elected to go forward with 
the hearing and the appeal, representing himself.  


FINDINGS OF FACT

1.  By an October 1964 rating decision, the RO determined 
that the veteran was not insane when he set himself afire in 
a civilian jail cell on April 23, 1963.  

2.  By a December 1964 administrative decision, the RO 
determined that the injuries resulting from his self-
inflicted burns sustained on April 23, 1963, were not 
incurred in the line of duty.  The veteran did not appeal 
that decision.  

3.  Additional evidence has been received since the 1964 
decision; however, it does not raise a reasonable possibility 
of substantiating a claim that the veteran's self-inflicted 
injuries of April 23, 1963, were incurred in line of duty. 


CONCLUSIONS OF LAW

1.  The RO's October and December 1964 decisions are final.  
38 C.F.R. §§ 19.1a(a), 19.2(a) (1964); 38 C.F.R. § 20.1103 
(2006).

2.  New and material evidence has not been received to reopen 
the RO's 1964 decision that self-inflicted injuries of April 
23, 1963, were not incurred in the line of duty.  38 U.S.C.A. 
§§ 101, 1110, 1131, 5103, 5103A, 5108 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1, 3.6, 3.156, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims service connection for residuals of 
injuries that were sustained when he set himself afire in 
April 1963.  A preliminary question that the RO has developed 
for appellate review by the Board is whether new and material 
evidence has been received to reopen a claim that April 23, 
1963, injuries were incurred in the line of duty.  

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claim to reopen, a VCAA 
notice letter was sent December 2002, prior to the RO's May 
2003 unfavorable decision.  That letter informed the veteran 
of the need to provide new and material evidence to show that 
his injuries were incurred in line of duty.  He was notified 
of his and VA's respective duties for obtaining evidence.  He 
was asked to send information describing additional evidence 
for VA to obtain, or to send the evidence himself. 

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, those questions are not before the Board currently.  
In fact, the question of service connection is not now before 
the Board.  Instead, the claim to reopen an unfavorable line 
of duty decision by the RO is before the Board, and, as set 
forth below, the Board has determined that the claim to 
reopen must be denied.  Consequently, no rating and no 
effective date will be assigned.  Under the circumstances, 
the Board finds that the notice was sufficient for purposes 
of deciding the present appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his VA treatment.  
As further discussed below, the Board has determined that no 
new and material evidence has been presented on the issue of 
whether the veteran's April 23, 1963, injuries were incurred 
in the line of duty.  Therefore, the Board finds that medical 
examinations and/or opinions are not necessary to make a 
decision on the veteran's claim to reopen.  The veteran has 
not identified and/or provided releases for any other 
relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

II.  The Merits of the Veteran's Claim

By an October 1964 rating decision, the RO determined that 
the veteran was not insane when he set himself afire in a 
civilian jail cell on April 23, 1963.  The veteran did not 
appeal that decision.  By a December 1964 administrative 
decision, the RO determined that the injuries resulting from 
his self-inflicted burns in April 1963, and while confined 
under sentence of a civilian court for a felony, were not 
incurred in the line of duty.  The veteran did not appeal 
that decision.  The physical injuries covered by the December 
1964 decision covered scarring from burns from the neck down, 
and amputation of the left leg.  In May 1963, a psychiatric 
examiner diagnosed the veteran with severe anxiety reaction.  
In his present November 2002 claim, the veteran sought 
service connection for the same disabilities:  scarring from 
burns, amputation of his left leg; and a nervous disorder.  
Additionally, he claims service connection for a right knee 
disorder secondary to amputation of the left leg, and a back 
disorder secondary to amputation of the left leg.  Service 
connection cannot be considered for disabilities that 
developed as a result of the April 23, 1963 injuries unless 
there is new and material evidence to reopen the prior 
December 1964 decision.  Consequently, the RO developed for 
appellate review the claim to reopen.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  66 Fed. Reg. 45,620 
(Aug. 29, 2001), codified at 38 C.F.R. § 3.156(a) (2006). 
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  (The provisions of 
38 C.F.R. § 3.156 were amended effective on October 6, 2006, 
see 71 Fed. Reg. 52455 (Sept. 6, 2006); however, the 
amendment affects only those claims to reopen where official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim were obtained.  No such records have been obtained in 
this case.)  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

"In line of duty" means an injury or disease incurred in or 
aggravated during a period of active military, naval or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct.  VA requirements as to line 
of duty are not met if at the time the injury was suffered or 
disease contracted, the veteran was:  (1) Avoiding duty by 
desertion, or was absent without leave which materially 
interfered with the performance of military duty; (2) 
Confined under a sentence of court-martial involving an 
unremitted dishonorable discharge; (3) Confined under 
sentence of a civil court for a felony as determined under 
the laws of the jurisdiction where the person was convicted 
by such court.  38 C.F.R. § 3.1(m) (2006).

In the present case, the veteran has based his claim to 
reopen on evidence of continuing treatment for residuals of 
his self-inflicted injuries.  He has also testified that he 
believes the conviction for which he was confined in April 
1963 was later expunged from his record.  However, none of 
this evidence is new and material to the issue of whether the 
veteran's self-inflicted injuries and their subsequent 
secondary effects were incurred in line of duty.  It bears no 
relevance to the circumstances under which the injuries were 
incurred, which were the basis for the RO's December 1964 
decision that the veteran's injuries were not incurred in 
line of duty.  As such, the evidence does not raise a 
reasonable possibility of substantiating the veteran's claim.  
It merely tends to show that he experiences residuals of the 
injuries, something that was known when the claim was denied 
in 1964, and something that does not pertain to the line-of-
duty question here, namely the circumstances under which the 
injuries occurred.  Additionally, whether the conviction for 
which he was confined in April 1963 was overturned or 
expunged does not matter.  That he was confined at the time 
the injuries occurred as part of a sentence for a felony is 
what matters.  Nothing new regarding the circumstances 
surrounding that previously demonstrated fact has been 
presented.  Accordingly, the claim to reopen must be denied.  


ORDER

The claim to reopen a previous determination that injuries 
sustained on April 23, 1963, were not incurred in the line of 
duty is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


